Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            29th April. 1816.
                        
                    
                    I nominate,
                    John B. Jasper, to be Surveyor of the port of Slades Creek North Carolina in the place of Osmond Tooley resigned.
                    
                        
                            James Madison
                        
                    
                